United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clearwater, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 10-2388
Issued: July 26, 2011

Oral Argument April 7, 2011

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 24, 2010 appellant timely appealed the April 23, 2010 merit decision of
the Office of Workers’ Compensation Programs, which affirmed the denial of her claim for an
employment-related emotional condition. Pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty on May 2, 2009.
FACTUAL HISTORY
Appellant, a 49-year-old letter carrier, filed a May 7, 2009 claim (Form CA-1) for both
physical and psychological injuries that occurred on May 2, 2009. She claimed she experienced
tremors and a panic attack due to a discussion with her supervisor, Robert “Danny” Chavez.
1

5 U.S.C. §§ 8101-8193 (2006).

During the May 2, 2009 meeting, Mr. Chavez allegedly bullied, belittled, verbally harassed and
threatened her. Appellant claimed he repeatedly told her she was not a “team player” because
she had an eight-hour medical restriction.2 She claimed she experienced anxiety and depression.
Appellant also claimed physical injuries that included headache, tremors, abdominal pain,
irritable bowel and sleeplessness. She stopped working on May 2, 2009 and returned to work on
May 15, 2009.
The May 2, 2009 discussion with Mr. Chavez stemmed from a work-related incident the
previous day. On the afternoon of May 1, 2009, appellant contacted Mr. Chavez to advise him
that she would not likely finish delivering her assigned mail route within eight hours. Because of
right leg and groin pain, she was limited to an eight-hour workday. On the afternoon of May 1,
2009, appellant needed approximately 20 minutes of assistance to complete the day’s mail
deliveries. She was prepared to return her undelivered mail to the postal facility so as not to
exceed her eight-hour work restriction. When first contacted it was unclear whether Mr. Chavez
would be able to provide the requested relief. He specifically advised appellant not to bring her
mail back to the facility. Appellant then contacted a union representative who reportedly advised
her to work only eight hours and to return the mail to the postal facility to ensure that she
clocked out within the eight-hour time frame imposed by her physician.
Mr. Chavez and appellant spoke again that afternoon and during this latter conversation
he asked if another carrier had contacted her. When appellant replied no, he told her that the
other carrier would be looking her up. She responded that the union advised her to return to the
facility in a couple minutes so that she could clock out in eight hours. Mr. Chavez again told
appellant not to bring back any mail. Appellant replied she would see him in a couple minutes
and then hung up.
As appellant was en route to the postal facility, she received a telephone call from another
carrier, Kenny Dawkins, who Mr. Chavez had dispatched to retrieve her undelivered mail. She
advised Mr. Dawkins of her location, pulled over to the side of the road and awaited his arrival.
After giving him her undelivered mail, appellant drove back to the postal facility. When
appellant arrived, she encountered Mr. Chavez who asked if she had turned the mail over to
Mr. Dawkins. She “jokingly” told him she brought the mail back to the facility with her.
Afterwards, appellant told Mr. Chavez she was just kidding. She then clocked out so as not to
exceed her eight-hour work restriction and proceeded to telephone the union. Appellant stated
that she intentionally placed the call in earshot of Mr. Chavez who overheard her say that she and
her coworkers were “‘treated like shit around here’” and that it was the worst office she had ever
been in.
On Saturday, May 2, 2009 at approximately 8:30 a.m., Mr. Chavez approached appellant
and asked if she could meet with him in the supervisor’s office. He wanted to go over the
previous day’s mail delivery and to correct any confusion regarding management’s instructions
and her performance. Appellant inquired whether she should have a union steward present.
Mr. Chavez told her it was a discussion and she was not entitled to union representation. During
the meeting he asked appellant to explain what a team player was. Appellant allegedly replied
2

As of April 21, 2009, appellant was restricted to an eight-hour workday due to right groin and right leg pain.

2

that it was “an individual that went above and beyond duty.” Mr. Chavez indicated that he asked
appellant if she believed that her performance, including her notification of bringing back mail,
personified her as a team player. Appellant reportedly did not respond. Mr. Chavez showed
appellant the employee labor manual and explained that she was to obey her supervisor’s
instructions even if she disagreed. He again informed her that she was not authorized to bring
back mail as she had attempted to do the previous day, and that the union was not management.
Mr. Chavez also stated that he reviewed with appellant the carriers’ handbook and explained
how all carriers were accountable for both their performance and their conduct.
Appellant alleged that the repeated statement that she was not a “team player” by
Mr. Chavez constituted harassment. She also stated that the discussion turned out to be
demeaning and that he bullied and belittled her. Mr. Chavez denied raising his voice, denied
making any threats and denied bullying or belittling appellant. He stated that he explained to her
his expectations based on her previously demonstrated ability. Mr. Chavez also stated “team”
player only once.
After the meeting appellant returned to her case and reported what had just happened to a
coworker, Pamela Murtha. She asked several coworkers if she was a team player. Appellant
stated that her hands were trembling so badly she thought she was having a panic attack.
Mr. Chavez stated that appellant started raising her voice once again in the work floor so he
approached her and asked if anything was wrong. Appellant advised him she was going home.
Mr. Chavez then asked her to step outside. Appellant requested a union steward and Mr. Chavez
granted her request. She, Joseph L. Spencer, a steward, and Mr. Chavez stepped outside to the
dock area. Mr. Chavez stated that he told her that he found it coincidental that she was now
threatening to go home as prior to their discussion she had clocked in and was ready to go to
work. He instructed appellant that upon returning to work she should provide proper medical
documentation to substantiate her absence.
Appellant characterized this second meeting with Mr. Chavez as bullying and belittling
her. She denied having raised her voice upon returning to the workroom floor following their
first discussion. Appellant decided to go home because her hands were shaking, she was stressed
and it was not safe to continue work that day. She alleged that Mr. Chavez told her again that
she was not a team player, and he tried to make her feel guilty for going home and for leaving
her mail route for her coworkers to deliver.
Mr. Spencer, appellant’s union steward, signed her Form CA-1 as a witness and also
provided a separate statement. He indicated that Mr. Chavez tried to make appellant feel guilty
about leaving by noting that her coworkers would have to carry her route. Mr. Spencer stated
that Mr. Chavez had no communication skills.
Ms. Murtha, appellant’s coworker, provided a statement. She indicated that, Jeanette
Thornton, another coworker, was standing next to the office door on May 2, 2009 and overheard
Mr. Chavez chastising appellant harshly and asking her if she was a “team player.” Ms. Murtha
and Ms. Thornton walked back to their respective cases and Ms. Thornton reportedly stated that
what she overheard was a verbal attack, not an official discussion. Ms. Murtha stated that, when
appellant returned to her own case, it was obvious she was upset. Appellant’s case was a few
cases over from Ms. Murtha’s and she reportedly raised her voice just enough to ask Ms. Murtha

3

for a telephone number where she could contact the union. Ms. Murtha went to appellant’s case
to help her with the numbers as appellant’s hands were trembling so bad she could not even dial.
She told appellant she was in no condition to drive a postal vehicle. Ms. Murtha stated that at no
time did appellant raise her voice or draw attention on the workroom floor “even though she had
just been verbally attacked by [Mr.] Chavez.” When appellant advised Mr. Chavez she was
leaving, he told her he wanted to talk. Appellant asked for a union representative and
Mr. Spencer joined appellant and Mr. Chavez on the dock. Approximately 10 minutes later,
appellant came into the office and clocked out. Ms. Murtha stated that appellant was visibly
upset and shaking from the morning’s incident with Mr. Chavez.
Four coworkers signed a typewritten statement attesting that appellant did not raise her
voice or yell upon entering the workroom floor following her initial May 2, 2009 meeting with
Mr. Chavez. In a supplemental statement dated June 15, 2009, Mr. Chavez reiterated that
appellant raised her voice once their discussion was over. She reportedly went over to
Ms. Murtha’s case and mockingly asked if she was a “team player.”
Appellant filed both a grievance and an Equal Employment Opportunity (EEO)
complaint. She alleged that on May 1, 2009 her employer attempted to force her to work beyond
her medically-documented limitations. Appellant also accused Mr. Chavez of belittling, berating
and yelling at her during an official discussion. She described the May 2, 2009 meeting with
Mr. Chavez as a malicious personal attack. The record does not include information regarding a
final resolution of appellant’s EEO complaint. As to her grievance, it was denied. During the
grievance process, the employer acknowledged that Mr. Chavez spoke in a militaristic tone. It
was prepared to have Mr. Chavez work on his tone and the way he talked to carriers. Appellant
also demanded that Mr. Chavez be removed from supervision. With respect to this latter
demand, the employer did not accommodate her request. Consequently, her grievance was
denied at step 2.
Appellant sought medical treatment at a local emergency room on May 2, 2009. She had
a follow-up appointment on May 7, 2009 with Dr. Eva Rachocka-Kaszuba, a Board-certified
internist, who diagnosed mood disorder with anxiety. Dr. Rachocka-Kaszuba excused appellant
from work for the period May 2 to 14, 2009. On May 19, 2009 appellant saw Dr. Mitchell B.
Cannell, a Board-certified psychiatrist, who diagnosed adjustment disorder with depressed mood,
chronic. Appellant also had a June 11, 2009 counseling session through the employee assistance
program (EAP).
In a June 22, 2009 decision, OWCP denied the claim finding appellant had not
established a compensable employment factor. It noted that Mr. Chavez denied that he had
threatened, bullied or belittled appellant. OWCP further found that the May 2, 2009
performance counseling discussion was an administrative matter and appellant had not
established that Mr. Chavez either erred or acted in an abusive manner. By decision dated
April 23, 2010, the Branch of Hearings and Review affirmed the June 22, 2009 decision.
LEGAL PRECEDENT
To establish that she sustained an emotional condition causally related to factors of her
federal employment, appellant must submit: (1) factual evidence identifying and supporting

4

employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.4 Disability is not compensable, however, when it results from factors such as an
employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or to hold a particular position.5
An employee’s emotional reaction to administrative or personnel matters generally falls
outside the scope of FECA.6 Although related to the employment, administrative and personnel
matters are functions of the employer rather than the regular or specially assigned duties of the
employee.7 However, to the extent the evidence demonstrates that the employing establishment
either erred or acted abusively in discharging its administrative or personnel responsibilities,
such action will be considered a compensable employment factor.8
Perceptions and feelings alone are not compensable. To establish entitlement to benefits,
a claimant must establish a basis in fact for the claim by supporting her allegations with
probative and reliable evidence.9 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter, the Office must base
its decision on an analysis of the medical evidence.10
ANALYSIS
Appellant filed a traumatic injury claim (Form CA-1) alleging that her interactions with
Mr. Chavez on May 2, 2009, caused or contributed to her anxiety/depression, tremors and
irritable bowel. She did not implicate the previous day’s events as a contributing cause or factor
3

See Kathleen D. Walker, 42 ECAB 603 (1991).

4

Pamela D. Casey, 57 ECAB 260, 263 (2005).

5

Lillian Cutler, 28 ECAB 125, 129 (1976).

6

Andrew J. Sheppard, 53 ECAB 170, 171 (2001); Matilda R. Wyatt, 52 ECAB 421, 423 (2001).

7

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005).

8

Id.

9

Kathleen D. Walker, supra note 3.

10

See Norma L. Blank, 43 ECAB 384, 389-90 (1992). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299,
305 (1996).

5

in her claimed psychological and physical conditions. Appellant did not attribute her emotional
condition to her regular or specially assigned duties. Appellant did not allege, nor is there
evidence to suggest that she was either required to or did in fact work beyond her eight-hour
medical restriction on May 2, 2009.11 The record indicates that she reported to work on the
morning of May 2, 2009, and briefly performed some of her duties at her workstation prior to
meeting with Mr. Chavez. After meeting with Mr. Chavez, appellant did not resume her letter
carrier duties, but instead took sick leave and ultimately left the employing establishment
premises. She did not allege that the claimed emotional and/or physical conditions were a
consequence of performing her regularly or specially assigned duties on May 2, 2009. Appellant
has not established a compensable employment factor under Cutler.12
The meeting between appellant and Mr. Chavez at approximately 8:30 a.m. on Saturday,
May 2, 2009 was an administrative matter. The purpose of the meeting was to review
appellant’s performance the previous day. Assigning work and monitoring performance are
administrative functions of a supervisor.13 The manner in which a supervisor exercises his
discretion generally falls outside FECA’s coverage. This principle recognizes that supervisors
must be allowed to perform their duties, and at times employees will disagree with their
supervisor’s actions. Mere dislike or disagreement with certain supervisory actions will not be
compensable absent error or abuse on the part of the supervisor.14
Appellant did not challenge Mr. Chavez’s authority to evaluate her job performance. She
attributed her condition to his demeanor or comportment during the course of the May 2, 2009
meeting, not the subject matter of their discussion. Appellant alleged that Mr. Chavez verbally
harassed, threatened, bullied and belittled her. Verbal altercations and difficult relationships
with supervisors, when sufficiently detailed and supported by the record, may constitute
compensable factors of employment.15 This does not imply that every ostensibly abusive or
threatening statement uttered in the workplace will give rise to coverage under FECA.16 For
appellant to prevail on her claim, she must support her allegations with probative and reliable
evidence.17
Other than claiming that Mr. Chavez repeatedly asked her if she was a “team player,”
appellant has not provided sufficient evidence to support her allegation that he verbally harassed,
threatened, bullied and belittled her on May 2, 2009. Mr. Chavez acknowledged asking
11

The Board has held that being required to work beyond one’s physical limitations may constitute a
compensable employment factor if such activity is substantiated by the record. See D.L., 58 ECAB 217, 220 (2006).
12

Supra note 5.

13

Donney T. Drennon-Gala, 56 ECAB 469, 475 (2005); Beverly R. Jones, 55 ECAB 411, 416 (2004); Charles D.
Edwards, 55 ECAB 258, 270 (2004).
14

Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

15

Marguerite J. Toland, 52 ECAB 294, 298 (2001).

16

Fred Faber, 52 ECAB 107, 109 (2000).

17

See Kathleen D. Walker, supra note 3.

6

appellant about being a team player, but he denied doing it repeatedly. He also denied raising his
voice or making any threats. Moreover, Mr. Chavez denied bullying or belittling appellant.
In her statement, Ms. Murtha indicated that appellant had “been verbally attacked by
[Mr.] Chavez.” However, she did not personally witness any incidents of verbal abuse. A
coworker, Ms. Thornton, was reportedly standing next to the office door and overheard
Mr. Chavez chastising appellant harshly and asking her if she was a “team player.” There is,
however, no statement from Ms. Thorton. Ms. Murtha’s second-hand account of what transpired
that morning does not establish verbal abuse. Under the circumstance, inquiring whether
someone is a “team player” does not by itself establish verbal abuse. The Board finds that
appellant has not demonstrated that Mr. Chavez was verbally abusive during their initial meeting
on the morning of May 2, 2009.
The second meeting with Mr. Chavez regarding appellant’s anticipated early departure
also pertained to an administrative matter. Although time and attendance issues are generally
related to the employment, they are administrative functions of the employer, and not duties of
the employee.18 Again, appellant alleged that Mr. Chavez was belittling and tried to make her
feel bad for leaving by noting that her coworkers would have to carry her route. She also noted
that Mr. Chavez asked that she provide medical documentation upon returning to work.
Mr. Spencer, who was present during this latter conversation, did not corroborate appellant’s
allegation of verbal abuse. He did not provide a statement describing any specific abusive
language or behavior. Mr. Spencer confirmed that Mr. Chavez requested medical documentation
to support appellant’s unscheduled leave request and that he also mentioned that appellant’s
coworkers would have to carry her route that day. Other than expressing his opinion that
Mr. Chavez was trying to make appellant feel guilty for leaving work early, Mr. Spencer did not
provide evidence of verbal abuse. He commented generally that Mr. Chavez had no
communication skills when it came to talking to employees, but did not elaborate.
Appellant has not demonstrated that Mr. Chavez was verbally abusive during either of
their two meetings on May 2, 2009. Her allegations that he harassed, threatened, bullied and
belittled her are both vague and unsubstantiated. The record does not support a finding of verbal
abuse, and the mere fact that appellant filed an EEO compliant and a grievance does not establish
error or abuse on the part of her employer.19 Because appellant failed to establish a compensable
factor of employment, OWCP properly denied her claim without addressing the medical
evidence of record.20

18

T.G., 58 ECAB 189, 197 (2006); Joe M. Hagewood, 56 ECAB 479, 488 (2005).

19

Grievances and EEO complaints do not establish that workplace harassment or unfair treatment occurred.
Charles D. Edwards, 55 ECAB 258, 266 (2004). Furthermore, absent an admission of fault, a settlement agreement
does not establish error or abuse on the part of the employing establishment. Kim Nguyen, 53 ECAB 127,
128 (2001).
20

Garry M. Carlo, supra note 10.

7

CONCLUSION
Appellant failed to establish that she sustained an emotional condition in the performance
of duty on May 2, 2009.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

